                                                 COPY
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 1 of 48
                                                                                Filed
                                                                                 11/14/2019 7:38 PM
                                                                                Tabeth Gardner
                                                                            •   DeWitt County
                                                                                District Clerk
                                                                   , 6
                                                      1s - 11 -2 5 oo           LV
                                     CAUSE NO. _        _ _ _ _ _ _ _

RANDYSAENZdbaTEXASPHILLY          §                         IN THE DISTRICT COURT OF
STATION MONSTER BURGER, and       §
TEXASPHILLYSTATION, INC.,         §
     Plaintiffs,                  §
                                  §
                                  §
v.                                §
                                  §                          DEWITT COUNTY, TEXAS
GREAT LAKES INSURANCE             §
SE, GREAT LAKES REINSURANCE       §
(UK) SE, THE LITTLETON            §
GROUP-EASTERN DIVISION, INC.,     §
THE LITTLETON GROUP-WESTERN       §
DIVISION, INC., AUSTIN ROYWRIGHT, §
and PHILLIP RYAN CASEY,           §
      Defendants.                 §
                                                             24th        JUDICIAL DISTRICT



                           PLAINTIFFS' ORIGINALPETITION


       COME NOW Randy Saenz dba Texas Philly Station Monster Burger and Texas Philly

Station, Inc. (hereinafter collectively referred to as "Plaintiffs"), complain of Great Lakes

Insurance SE, Great Lakes Reinsurance (UK) SE (Great Lakes Insurance SE and Great Lakes

Reinsurance (UK) SE hereinafter collectively referred to as "Great Lakes"), The Littleton Group­

Eastern Division, Inc. (hereinafter referred to as "Littleton-Eastern"), The Littleton Group­

Western Division, Inc. (hereinafter referred to as "Littleton-Western"), Austin Roy Wright

(hereinafter referred to as "Wright"), and Phillip Ryan Casey (hereinafter referred to as "Casey")

(all hereinafter collectively referred to as "Defendants") and respectfully show as follows:


                                         I.
                               DISCOVERYCONTROLPLAN




                                                                                          NT'S
                                                                    DEFENDANT'S / RESPONDE
                                     EXHIBIT A                                COPY
     Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 2 of 48
                                                     't' -·t




1.      Plaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of the Texas

Rules of Civil Procedure.       This case involves complex issues and will require extensive

discovery. Therefore, Plaintiffs ask the court to order that discovery be conducted in accordance

with a discovery control plan tailored to the particular circumstances of this suit.

                                                   II.
                                               PARTIES

2.      Plaintiff Randy Saenz dba Texas Philly Station Monster Burger, Inc. is an individual

residing in Texas and the owner a for-profit corporation in Texas.

3.      Plaintiff Texas Philly Station, Inc. is a corporation in Texas.

4.      Defendant Great Lakes Insurance SE is an insurance company engaging in the business

of insurance in the State of Texas. Defendant Great Lakes Insurance SE may be served with

process through the Texas Department of Insurance at P.O. Box 149104, MC 112-2A, Austin,

Texas 78714-9104, with further forwarding to c/o Drinker Biddle, 1177 Avenue of The

Americas, Floor 41, New York City, New York 10036.

5.      Defendant Great Lakes Reinsurance (UK) SE is an insurance company engaging in the

business of insurance in the State of Texas. Defendant Great Lakes Reinsurance (UK) SE may be

served with process through the Texas Department of Insurance at P.O. Box 149104, MC l 12-

2A, Austin, Texas 78714-9104, with further forwarding to c/o Drinker Biddle, 1177 Avenue of

The Americas, Floor 41, New York City, New York 10036.

6.       Defendant Littleton Group-Eastern Division, Inc. is an insurance company engaging in

the business of insurance in the State of Texas. Defendant Littleton-Eastern may be served with

process through their registered agent, Daniel R. Richards, at Richards Rodriguez & Skeith LLP,

816 Congress Ave., Suite 1200, Austin, Texas 78701.




Plaintiffs' Original Petition                                                              Page 2
     Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 3 of 48




7.      Defendant Littleton Group-Western Division, Inc. is an insurance company engaging in

the business of insurance in the State of Texas. Defendant Littleton-Western may be served with

process through their registered agent, Daniel R. Richards, at Richards Rodriguez & Skeith LLP,

816 Congress Ave., Suite 1200, Austin, Texas 7870 l.

8.      Defendant Austin Roy Wright is an individual residing in the State of Texas. Defendant

Wright may be served with process at 4791 Spreading Oak Dr., Bulverde, Texas 78163-2762, or

wherever he may be found.

9.      De fendant Phillip Ryan Casey is an indjvidual residing in the State of Texas. Defendant

Casey may be served with process at the address listed with the Texas Depai1ment of Insurance:

1250 S. Capital of Texas Hwy, Bldg 1, Suite 550, Austin, Texas 78746.

10.     The Clerk is requested to issue Citations.

                                              III.
                                        JURISDICTION

11.      Plaintiffs seek monetary relief exceeding $200,000 but not more than $1,000,000. Such

damages sought ai·e within the jurisdictional limits of the court. Plaintiffs contend that the

determination of damages is within the sole discretion of the Judge and Jury, but makes

stipulation as required by TEx.R.Crv.P. § 47.

12.      The court has jurisdiction over Defendant Great Lakes because this Defendant engages

in the business of insurance in Texas, and because Plaintiffs' causes of action arise out of this

Defendant's business activities in Texas.

13.     The court has jurisdiction over Defendant Littleton-Eastern because this Defendant

engages in the business of insurance in Texas, and because Plaintiffs' causes of action arise out

of this Defendant's business activities in Texas.




Plainttffs' Original Petition                                                             Page 3
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 4 of 48




14.     The court has jurisdiction over Defendant Littleton-Western because this Defendant

engages in the business of insurance in Texas, and because Plaintiffs' causes of action arise out

of this Defendant's business activities in Texas.

15.     The court has jurisdiction over Defendant Wright because this Defendant engages in the

business of insurance in Texas, and because Plaintiffs' causes of action arise out of this

Defendant's business activities in Texas.

16.     The court has jurisdiction over Defendant Casey because this Defendant engages in the

business of insurance in Texas, and because Plaintiffs' causes of action arise out of this

Defendant's business activities in Texas.

                                                 IV.
                                                VENUE

17.     Venue is proper in DeWitt County, Texas, because the insured property giving rise to this

cause of action is situated in DeWitt County, Texas. TEx.Civ.PRAC.REM.CODE §15.032.

                                                    V.
                                NOTICE AND CONDITIONS PRECEDENT

18.      Pursuant to Tex.Ins. Code § 542A.003(d) presuit notice is impracticable and therefore

not required because Plaintiffs have a reasonable basis to believe there is insufficient time to give

presuit notice before the limitations period will expire.

19.      All other conditions precedent to suit or payment under the policy have been satisfied by

Plaintiffs, excused or waived by Defendant, or Plaintiffs are excused from performance due to

Defendants' prior breach of the policy. Defendants have not been prejudiced by Plaintiffs'

actions, inactions, or delays, if any.

20.     Plaintiffs contend that the Policy's Amendatory Appraisal Endorsement mandating

appraisal as a prerequisite to any legal action is inapplicable. There is no dispute as to the value




Plaintiffs' Original Petition                                                                 Page4
   Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 5 of 48




of the Property or the amount of loss as required under the appraisal clause because Defendants

have continued to wrongfully deny coverage for the Claim. If the Court disagrees with Plaintiffs

and finds that appraisal is a necessary presuit requirement, then as an alternative Plaintiffs

request the Court abate this case during the period in which appraisal is pending.

                                                VI.
                                               FACTS

21.     Plaintiffs are the owner of property located at 901 N. Esplanade, Cuero, Texas 77954

("Property"). The Property was insured by insurance policy number GK16390616336, issued by

Defendant Great Lakes (the "Policy"). Plaintiffs are the owner of the Policy and the named

insured under the Policy.

22.     On or about August 26, 2017, or another time when the Policy was in effect, a severe

wind and hurricane storm, namely Hurricane Harvey, moved thrnugh the area causing substantial

damage to the Property. These damages constituted a covered loss under the Policy. After

becoming aware of the damages to their Property as a result of the storm, Plaintiffs made a claim

(claim no. MDC 45232) and demand for payment on Defendant for damages to the Property and

other damages covered by the terms of the Policy ("Claim"). After Plaintiffs made the Claim,

Defendant failed to comply with the Policy, the Texas Insurance Code and Texas law in handling

Plaintiffs claim. Further, Defendant has refused to pay all amounts due and owing under the

Policy for the Claim.

23.     Defendant Great Lakes retained Defendant Littleton-Eastern to initially investigate the

Claim. Defendant Littleton-Western was also involved during the initial Claim investigation as

well. Defendant Littleton-Eastern and Defendant Wright, the adjuster, represented Defendant

Great Lakes in the investigation of Plaintiffs' Claim. Defendant Great Lakes relied on the

representations made by Defendant Littleton-Eastern and Defendant Wiight.



Plaintiffs' Original Petition                                                              Page 5
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 6 of 48




24.    Defendant Wright first inspected the Property in approximately September 2017. During

the inspection, Defendant Wright acknowledged to Plaintiffs some of the stonn-caused damages

from the reported date of loss, yet omitted numerous other obvious damages at the Property.

Defendant Wright pointed out to Plaintiffs different areas of the Property that had been damaged

by the said storm. Defendant Wright informed Plaintiff'> that the damages he observed were

covered losses.

25.    After the initial inspection, Defendants delayed processing the Claim. Specifically, they

failed to provide timely notice of their acceptance or rejection of the claim under the Texas

Insurance Code. It was not until more than a month after the initial inspection by Defendant

Wright, that Defendants informed Plaintiffs they required additional time to investigate the

Claim. The letter informing Plaintiffs they required additional time failed to provide any proper

explanation as to their need for additional time to provide their decision on the Claim.

26.     Defendants also misrepresented the facts of Plaintiffs' Claim and the timeline of events,

by making inconsistent and conflicting statements as to the date they received notification of the

claim and the date they first inspected the Property. These were all intentional misrepresentations

aimed as deceiving Plaintiffs.

27.     Defendant Littleton-Eastern and Defendant Wright then provided Plaintiffs with a denial

letter dated November 15, 2017 on behalf of Defendant Great Lakes. Defendant Littleton-Eastern

and    Defendant     Wright     wrongfully   denied   Plaintiffs'   Claim   based   on     numerous

misrepresentations about the covered losses and the Policy terms. Specifically, Defendant

Littleton-Eastern and Defendant Wright claimed that the water damage to the building was due

to inadequate maintenance. These statements were in complete contradiction to the storm-caused

damages present during their initial inspection.




Plaintiffs' Original Petition                                                                 Page 6
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 7 of 48




28.     Defendant Wright claimed the water damages at the Property appeared to have entered

through the roof because of wind driven rain. Defendant Wright then cited a policy provision

which it claims provides the exclusion for such damage. Defendant Wright misrepresented the

covered losses as exclusions under the Cause of Loss Form cited in the denial letter. The Cause

of Loss Form Defendant Wright cited to is not contained in Plaintiffs Policy and does not apply

to Plaintiffs' all-perils Policy. Plaintiffs' Policy contains "Special" coverage in the declarations

page, contrary to the Form Defendants relied on for their denial. The Fonn This is a completely

blatant and intentional misrepresentation of the Policy and is terms; the covered losses at the

Property arc covered under the Policy. Defendant Wright intentionally misrepresented and

fabricated favorable policy terms in order to deny Plaintiffs' Claim. Defendant Wright was aware

of the terms and provisions in Plaintiffs' Policy and was aware that it did not exclude the storm­

caused damages that were present at the Property. Relying on these misrepresentations,

Defendants wrongfully denied Plaintiffs' Claim.

29.     After the wrongful denial of his Claim, Plaintiffs were forced to retain a Public Adjusting

finu to assist in the investigation of his Claim.

30.     Defendants' acts and omissions, through their breach of contract, misrepresentations of

the covered losses and policy terms, breach of the common law duty of good faith and fair

dealing, and violations of the Texas Insurance Code, caused Plaintiffs to retain a Public

Adjusting firm and relinquish a portion of any payment made on the Claim for the services

provided by the Public Adjusting firm. Therefore, Plaintiffs are entitled to recover a sum for

these direct and foreseeable consequential damages from Defendants' wrongful acts and

omissions.




Plaintiffs' Original Petition                                                                 Page 7
   Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 8 of 48




31.    Plaintiffs' Public Adjuster inspected the Property and noted numerous areas of storm­

caused damages that were omitted from Defendants' prior investigation. Plaintiffs' Public

Adjuster presented this estimate to Defendants. Defendants were then put on notice of this "new"

information about the claim that refuted their prior findings.

32.     Despite receiving this information about the Claim, Defendants ignored this infommtion

and continued to improperly deny Plaintiffs' Claim based on their prior misrepresentations and

false contentions. Defendants failed to perform a proper re-investigation of the claim and failed

to adjust their estimate to incorporate the covered losses.

33.     Plaintiffs' Public Adjuster requested a reinspection of the Property on numerous

occasions. Defendants eventually agreed to a reinspection.

34.     Defendant Casey with Defendant Littleton-Western reinspected the Prope1ty in

approximately May 2019. During the reinspection, Defendant Casey refused to acknowledge the

storm-caused damages at the Property. Defendant Casey was aware of these covered losses from

the outset of their investigation yet continued to intentionally ignore them in an effort to avoid

liability under the Policy. Defendant Casey grossly undervalued the damages at the Property.

35.     On August 2, 2019, Defendant Casey and Defendant Littleton-Western provided

Plaintiffs' Public Adjuster with a letter outlining their findings from the reinspection. Defendant

Casey took more than two months after their inspection to provide this letter, despite no report or

estimate being produced pursuant to the reinspection.

36.     Defendant Casey's letter clain1ed that they did in fact find damages to the Property.

However, Defendant Casey misrepresented that the damages observed during their reinspection

appeared to be new in nature because the photographs from their initial inspection with

Defendant Wright did not evidence the same storm-caused damages. This again is a completely




Plaintiffs' Original Petition                                                               Page 8
   Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 9 of 48




blatant misrepresentation of the covered losses, and clear evidence of Defendants' completely

improper and inadequate investigation from the very beginning.

3 7.    Defendant Casey claimed that the damages at the property were from a storm occurring

after Hurricane Harvey, thus they refused to acknowledge these covered losses in the adjustment

of Plaintiffs' Claim. Defendant Casey's statements are in complete contradiction to Defendant

Wright's statements made to Plaintiffs during their initial inspection where he acknowledged

numerous areas of storm-caused damages at the Property. Based on this misrepresentation,

Defendant Casey recommended Plaintiffs file a new claim for the damages from this alleged

"new" storm.

38.     The damages at the Property during Defendants' reinspection were known to Defendants

from the very outset of their investigation but were intentionally ignored in the adjustment of

Plaintiffs' Claim. Defendants relied numerous misrepresentations to avoid liability under for the

Claim as owed under the Policy.

39.     After receiving Defendant's letter, Plaintiffs' Public Adjuster requested the photographs

from Defendant Wright's initial inspection which Defendant Casey was basing their allegations

and denial on. Defendant Casey refused to produce these photos. Despite numerous requests for

these photographs, Defendant Casey continued to refuse to provide any evidence for their

allegation that damages noted during their reinspection were "new" damages not present during

their initial inspection.

40.     Defendant Great Lakes knowingly retained biased adjusters, Wright and Casey with

Littleton-Eastern and Littleton-Western, to assist them in the denial of Plaintiffs' Claim in order

avoid any payment as owed under the Policy. Defendant Great Lakes relied on all the said

misrepresentations in the denial of Plaintiffs' Claim.




Plaintiffs' Original Petition                                                               Page 9
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 10 of 48




41.     The covered losses at the Prope1ty from the reported date of loss were obvious to

Defendants from the outset of their investigation. Despite this, Defendants continued to

improperly adjust Plaintiffs' Claim in an effort to avoid liability under the Policy. To date,

Defendants have provided nothing but misrepresentations about the actual damages and the

Policy terms as support for their Claim denial.

42.     Plaintiffs and Plaintiffs' Property continue to suffer as a result of Defendants' delays and

wrongful Claim denial.

43.     Defendants misrepresented to Plaintiffs that the damage to the Property was not covered

under the Policy, even though the damage was covered by the Policy. Defendants failed to

conduct any investigation or provide any estimates to Plaintiffs, and misrepresented to Plaintiffs

about the coverage of the Policy. Thus, their denial to fully compensate Plaintiffs was a

misrepresentation of the Policy. Defendants' conduct constitutes a violation of TEX.INS.CODE

§541.O6O(a)(l ).

44.     Defendants failed to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of Plaintiffs' Claim, when Defendants' liability was reasonably clear. Specifically,

Defendants adjusted the entire Claim with an outcome-oriented approach and failed to

commence investigation of the Claim. This resulted in Defendants' delayed completion of the

investigation of the Claim. Defendants failed to usc any qualified adjusters and inspectors to

conduct investigations of the Property. Defendants' conduct constitutes a violation of

TEX.INS.CODE §541.O6O(a)(2)(a).

45.     Defendants failed to explain to Plaintiffs the reasons for their offer of an inadequate

settlement. Specifically, Defendants failed to offer Plaintiffs adequate compensation, ,vithout

any explanation why full payment was not being made.            Furthermore, Defendants did not




Plainttffs' Original Petition                                                               Page 10
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 11 of 48




communicate that any future settlements or payments would be forthcoming to pay for the entire

loss covered under the Policy, nor did Defendants provide any explanation for the failure to

adequately settle Plaintiffs' claim. Defendants' conduct constitutes a violation of TEX.INS.CODE

§541.060(a)(3).

46.     Defendants failed to affirm or deny coverage of Plaintiffs' claim within a reasonable

time.   Specifically, Plaintiffs did not receive timely indication of acceptance or rejection,

regarding the full and entire claims, in writing from Defendants. Defendants continued to rely

on misrepresentations in their inadequate explanation and refused to adjust or fully account for

the additional documents presented to them evidencing Storm damage to the Property.

Defendants' conduct constitutes a violation of TEX.INS.CODE §541.060(a)(4).

47.     Defendants refused to fully compensate Plaintiffs for the Claim without conducting a

reasonable investigation of the Claim. Rather, Defendants performed an unreasonable outcome­

oriented investigation of Plaintiffs' claim, which resulted in a biased, unfair and inequitable

evaluation of Plaintiffs' Claim. Further, Defendants refused to further investigate the Claim

despite being presented with multiple additional reports and estimates exhibiting the full extent

of damages at the Property. Defendants ignored these reports and continued to rely on

misrepresentations about the date of the Storm and subsequent Stonn and covered perils under

the Policy. Defendants' conduct constitutes a violation of TEX.INS.CODE §541.060(a)(7).

48.     Defendants failed to meet its obligations under the Texas Insurance Code regarding the

timely acknowledgement of Plaintiffs' claim, beginning an investigation of Plaintiffs' claim and

requesting all information reasonably necessary to investigate Plaintiffs' claim within the

statutorily mandated time of rece1vmg notice of Plaintiffs' claim.         Defendants' conduct

constitutes a violation of TEX.INS.CODE §542.055.




Plaintiffs' Original Petition                                                             Page 11
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 12 of 48




49.       Defendants failed to accept or deny Plaintiffs' full and entire Claim within the statutorily

mandated time of receiving all necessary information.           Defendant's conduct constitutes a

violation of TEX.INS.CODE §542.056.

50.       Defendants failed to meet its obligations under the Texas Insurance Code regarding

payment of claims without delay.          Specifically, Defendants have delayed full payment of

Plaintiffs' claim longer than allowed and, to date, Plaintiffs have not yet received full payment

for Plaintiffs' claim. The Property's covered damages under the Policy were made known to

Defendants at the outset of the Claim investigation, yet Defendants refused to comply with their

obligations and make payments owed under the Policy. Defendants' conduct constitutes a

violation of TEX.INS.CODE §541.058.

51.       From and after the time Plaintiffs' claim was presented to Defendants, the liability of

Defendants to pay the full claims in accordance with the tenns of the Policy was reasonably

clear. However, Defendants have refused to pay Plaintiffs in full, despite there being no basis

whatsoever on which a reasonable insurance company would have relied on to deny the full

payment. Defendants' conduct constitutes a breach of the common law duty of good faith and

fair dealing.

52.       Defendants knowingly and/or recklessly made false representations, as described above,

as to material facts and/or knowingly concealed material information from Plaintiffs.

53.       Because of Defendants' wrongful acts and omissions, Plaintiffs were forced to retain the

professional services of the law firm who is representing Plaintiffs with respect to these causes of

action.

                                                  VII.
                CAUSES OF ACTION AGAINST DEFENDANT GREAT LAKES




Plaintiffs' Original Petition                                                                 Page 12
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 13 of 48




54.     Defendant Great Lakes is liable to Plaintiffs for intentional breach of contract, as well as

intentional violations of the Texas Insurance Code and intentional breach of the common law

duty of good faith and fair dealing.

55.     Plaintiffs reincorporate and reallege each and every allegation m the preceding

paragraphs as if fully set forth herein.

A.      Breach of Contract.

56.     The Policy is a valid, binding and enforceable contract between Plaintiffs and Defendant

Great Lakes. Defendant breached the contract by refusing to perfonn its obligations under the

terms of the Policy and pursuant to Texas law. Defendant's breach proximately caused Plaintiffs

injuries and damages. All conditions precedent required under the Policy have been performed,

excused, waived or othe1wise satisfied by Plaintiffs, or Defendant is estopped from raising the

issue due to Defendant's prior breach of the insurance contract.

        B.      Noncompliance With Texas Insurance Code: Unfair Settlement Practices.

57.     The conduct, acts, and/or omissions by Defendant constituted Unfair Settlement Practices

pursuant to TEX. INS. CODE.§541.060(a). All violations under this article are made actionable by

TEX.INS.CODE §541.151.

58.     Defendant's unfair settlement practice, as described above, of misrepresenting to

Plaintiffs material facts relating to the coverage at lSsue, constitutes an unfair method of

competition and an unfair and deceptive act or practice m the business of msurance.

TEX.INS.CODE §541.060(1).

59.     Defendant's unfair settlement practice, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the claim, even though Defendant's

liability under the Policy was reasonably clear, constitutes an unfair method of competition and




Plaintiffs' Original Petition                                                                Page 13
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 14 of 48




an unfair and deceptive act or practice m the business of msurance.                 TEX.INS.CODE

§54 l .060(2)(A).

60.     Defendant's unfair settlement practice, as described above, of failing to promptly provide

Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to the facts or

applicable law, for its offer of a compromise settlement of the claim, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(3).

61.     Defendant's unfair settlement practice, as described above, of failing within a reasonable

time to affirm or deny coverage of the claim to Plaintiffs or to submit a reservation of rights to

Plaintiffs, constitutes an unfair method of competition and an unfair and deceptive act or practice

in the business of insurance. TEX.INS.CODE §541.060(4).

62.     Defendant's unfair settlement practice, as described above, of refusing to pay Plaintiffs'

Claim without conducting a reasonable investigation, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(7).

63.     Defendant's conduct described above compelled Plaintiffs to initiate a lawsuit to recover

amounts due under its policy by offering substantially less than the amount ultimately recovered.

Defendant refused to even offer more than its own grossly undervalued estinrntes despite actual

damages which were much greater.        This continued failure compelled Plaintiff.<; to file suit.

TEX.INS.CODE §542.003(5).

        C.       Prompt Payment Of Claims Violations.

64.     The Claim is a claim under an insurance policy with Defendant Great Lakes of which

Plaintiffs gave Defendant notice. Defendant is liable for the Claim. Defendant violated the




Plaintfffs' Original Petition                                                              Page 14
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 15 of 48




prompt payment of claims provisions of TEX. INS. CODE § 542.051, et seq. by:

        a) Failing to acknowledge receipt of the Claim, commence investigation of the Claim,
           and/or request from Plaintiffs all items, statements, and fonns that Defendant
           reasonably believed would be required within the time constraints provided by TEX.
           INS. CODE §542.055. Specifically, Defendant failed to commence a proper
           investigation of the Claim and failed to request the documents and other forms it
           required to properly adjust Plaintiffs' Claim within a reasonable time and manner.
           Defendant delayed proper investigation of this Claim and continued to conduct
           inadequate analysis of the Claim.;

        b) Failing to notify Plaintiffs in w1iting of its acceptance or rejection of the Claim within
           the applicable time constraints provided by TEX. INS. CODE §542.056. Defendant
           failed to provide Plaintiffs with a proper explanation of their Claim decision.
           Defendant also failed to provide a proper explanation as to why additional time was
           needed for the investigation. Defendant failed to provide a proper explanation of their
           denial and instead relied on misrepresentations about the policy terms and covered
           losses as a basis for their claim decision. Defendant has refused to provide any
           evidence for their claim denial, specifically evidence for their claim that the damages
           at the Property were from a subsequent storm.; and/or by

        c) Delaying payment of the Claim following Defendant's receipt of all items,
           statements, and fonns reasonably requested and required, longer than the amount of
           time provided by TEX. INS. CODE §542.058. To date, Defendant has refused to pay the
           full amount owed under the Policy for the Claim. Defendant continues to delay full
           resolution of the Claim by refusing to properly adjust Plaintiffs' Claim.

65.     Defendant's violations of these prompt payment of claims prov1s10ns of the Texas

Insurance Code are made actionable by TEX.INS.CODE §542.060.

        D.       Breach Of The Duty Of Good Faith And Fair Dealing.

66.     Defendant breached the common law duty of good faith and fair dealing owed to

Plaintiffs by denying or delaying payment on the Claim when Defendant knew or should have

known that its liability to Plaintiffs were reasonably clear. Defendant's conduct proximately

caused Plaintiffs injuries and damages.

                                  VIII.
         CAUSES OF ACTION AGAINST DEFENDANT AUSTIN ROY WRIGHT




Plaintiffs' Original Petition                                                                Page 15
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 16 of 48




67.     Defendant Austin Roy Wright is liable to Plaintiffs for intentional violations of the Texas

Insurance Code and intentional breach of the common law duty of good faith and fair dealing.

68.     Plaintiffs reincorporate and rcallcge each and every allegation in the preceding

paragraphs as if fully set forth herein.

        A.      Noncompliance With Texas Insurance Code: Unfair Settlement Practices.

69.     The conduct, acts, and/or omissions by Defendant Wright constituted Unfair Settlement

Practices pursuant to TEX. INS. CODE.§541.060(a). All violations under this article are made

actionable by TEX.INS.CODE §541.151.

70.     Defendant's unfair settlement practice, as described above, of misrepresenting to

Plaintiffs mate1ial facts relating to the coverage at issue, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060( 1 ).

71.     Defendant's unfair settlement practice, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the claim, even though Defendant's

liability under the Policy was reasonably clear, constitutes an unfair method of competition and

an unfair and deceptive act or practice in the business of insurance.               TEX.INS.CODE

§541.060(2)(A).

72.     Defendant's unfair settlement practice, as described above, of failing to promptly provide

Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to the facts or

applicable law, for its offer of a compromise settlement of the claim, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(3).




Plaintiffs' Original Petition                                                              Page 16
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 17 of 48




73.     Defendant's unfair settlement practice, as described above, of failing within a reasonable

time to affirm or deny coverage of the claim to Plaintiffs or to submit a reservation of rights to

Plaintiffs, constitutes an unfair method of competition and an unfair and deceptive act or practice

in the business of insurance. TEX.INS.CODE §541.060(4).

74.     Defendant's unfair settlement practice, as described above, of refusing to pay Plaintiffs'

Claim without conducting a reasonable investigation, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(7).

75.     Defendant's conduct described above compelled Plaintiffs to initiate a lawsuit to recover

amounts due under its policy by offering substantially less than the amount ultimately recovered.

Defendant refused to even offer more than its own grossly undervalued estimates despite actual

damages which were much greater. This continued failure compelled Plaintiffs to file suit.

TEX.INS.CODE §542.003(5).

        B.      Prompt Payment Of Claims Violations.

76.     The Claim is a claim under an insurance policy with Defendant of which Plaintiffs gave

Defendant notice. Defendant is liable for the Claim. Defendant violated the prompt payment of

claims provisions of TEX. INS. CODE§ 542.051, et seq. by:

        a) Failing to acknowledge receipt of the Claim, commence investigation of the Claim,
           and/or request from Plaintiffs all items, statements, and forms that Defendant
           reasonably believed would be required within the time constraints provided by TEX.
           INS. CODE §542.055. Specifically, Defendant failed to c01runence a proper
           investigation of the Claim and failed to request the documents and other fonns it
           required to properly adjust Plaintiffs' Claim within a reasonable time and manner.
           Defendant delayed proper investigation of this Claim and continued to conduct
           inadequate analysis of the Claim.;

        b) Failing to notify Plaintiffs in writing of its acceptance or rejection of the Claim within
           the applicable time constraints provided by TEX. INS. CODE §542.056. Defendant
           failed to provide Plaintiffs with a proper explanation of their Claim decision.



Plaintiffs' Original Petition                                                                Page 17
 Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 18 of 48




             Defendant also failed to provide a proper explanation as to why additional time was
             needed for the investigation. Defendant failed to provide a proper explanation of their
             denial and instead relied on misrepresentations about the policy terms and covered
             losses as a basis for their claim decision. Defendant has refused to provide any
             evidence for their claim denial.; and/or by

        c) Delaying payment of the Claim fo11owing Defendant's receipt of all items,
           statements, and forms reasonably requested and required, longer than the amount of
           time provided by TEX. INS. CODE §542.058. To date, Defendant has refused to pay the
           full amount owed under the Policy for the Claim. Defendant continues to delay full
           resolution of the Claim by refusing to properly adjust Plaintiffs' Claim.

77.     Defendant's violations of these prompt payment of claims prov1s1ous of the Texas

Insurance Code are made actionable by TEX.INS.CODE §542.060.

        C.      Breach Of The Duty Of Good Faith And Fair Dealing.

78.     Defendant breached the common law duty of good faith and fair dealing owed to

Plaintiffs by denying or delaying payment on the Claim when Defendant knew or should have

known that its liability to Plaintiffs were reasonably clear. Defendant's conduct proximately

caused Plaintiffs injuries and damages.

                                                 IX.
         CAUSES OF ACTION AGAINST DEFENDANT PHILLIP RYAN CASEY

79.     Defendant Phillip Ryan Casey is liable to Plaintiffs for intentional violations of the Texas

Insurance Code and intentional breach of the common law duty of good faith and fair dealing.

80.     Plaintiffs reincorporate and reallege each and every allegation in the preceding

paragraphs as if fully set forth herein.

        A.       Noncompliance With Texas Insurance Code: Unfair Settlement Practices.

81.     The conduct, acts, and/or omissions by Defendant constituted Unfair Settlement Practices

pursuant to TEX. INS. CODE.§541.060(a). All violations under this a1ticle are made actionable by

TEX.INS.CODE §541.151.




Plaintiffs' Original Petition                                                                Page 18
 Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 19 of 48




82.     Defendant's unfair settlement practice, as described above, of misrepresenting to

Plaintiffs material facts relating to the coverage at issue, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of msurance.

TEX.INS.CODE    §541.060(1).

83.     Defendant's unfair settlement practice, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the claim, even though Defendant's

liability under the Policy was reasonably clear, constitutes an unfair method of competition and

an unfair and deceptive act or practice in the business of insurance.              TEX.INS.CODE

§54 l .060(2)(A).

84.     Defendant's unfair settlement practice, as described above, of failing to promptly provide

Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to the facts or

applicable law, for its offer of a compromise settlement of the claim, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(3).

85.     Defendant's unfair settlement practice, as desc1ibed above, of failing within a reasonable

time to affirm or deny coverage of the claim to Plaintiffs or to submit a reservation of rights to

Plaintiffs, constitutes an unfair method of competition and an unfair and deceptive act or practice

in the business of insurance. TEX.INS.CODE §541.060(4).

86.     Defendant's unfair settlement practice, as described above, of refusing to pay Plaintiffs'

Claim without conducting a reasonable investigation, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(7).

87.     Defendant's conduct described above compelled Plaintiffs to initiate a lawsuit to recover




Plaintiffs' Original Petition                                                              Page 19
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 20 of 48




amounts due under its policy by offering substantially less than the amount ultimately recovered.

Defendant refused to even offer more than its own grossly undervalued estimates despite actual

damages which were much greater. This continued failure compelled Plaintiffs to file suit.

TEX.INS.CODE §542.003(5).

        B.      Prompt Payment Of Claims Violations.

88.     The Claim is a claim under an insurance policy with Defendant of which Plaintiffs gave

Defendant notice. Defendant is liable for the Claim. Defendant violated the prompt payment of

claims provisions of TEX. INS. CODE§ 542.051, et seq. by:

        a) Failing to acknowledge receipt of the Claim, commence investigation of the Claim,
           and/or request from Plaintiffs all items, statements, and forms that Defendant
           reasonably believed would be required within the time constraints provided by TEX.
           INS. CODE §542.055. Specifically, Defendant failed to commence a proper
           investigation of the Claim and failed to request the documents and other fonns it
           required to properly adjust Plaintiffs' Claim within a reasonable time and manner.
           Defendant delayed proper investigation of this Claim and continued to conduct
           inadequate analysis of the Claim.;

        b) Failing to notify Plaintiffs in writing of its acceptance or rejection of the Claim within
           the applicable time constraints provided by TEX. INS. CODE §542.056. Defendant
           failed to provide Plaintiffs with a proper explanation of their Claim decision.
           Defendant also failed to provide a proper explanation as to why additional time was
           needed for the investigation. Defendant failed to provide a proper explanation of their
           denial and instead relied on misrepresentations about the policy terms and covered
           losses as a basis for their claim decision. Defendant has refused to provide any
           evidence for their claim denial, specifically evidence for their claim that the damages
           at the Property were from a subsequent storm.; and/or by

        c) Delaying payment of the Claim following Defendant's receipt of all items,
           statements, and forms reasonably requested and required, longer than the amount of
           time provided by TEX. INS. CODE §542.058. To date, Defendant has refused to pay the
           full amount owed under the Policy for the Claim. Defendant continues to delay full
           resolution of the Claim by refusing to properly adjust Plaintiffs' Claim.

89.     Defendant's violations of these prompt payment of claims provisions of the Texas

Insurance Code are made actionable by TEX.INS.CODE §542.060.

        C.       Breach Of The Duty Of Good Faith And Fair Dealing.



Plaintiffs' Original Petition                                                                Page 20
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 21 of 48




90.     Defendant Casey breached the common law duty of good faith and fair dealing owed to

Plaintiffs by denying or delaying payment on the Claim when Defendant knew or should have

known that its liability to Plaintiffs were reasonably clear. Defendant's conduct proximately

caused Plaintiffs injuries and damages.


                                   X.
         CAUSES OF ACTION AGAINST DEFENDANT LITTLETON-EASTERN

91.     Defendant Littleton-Eastern is liable to Plaintiffs for intentional violations of the Texas

lnsurance Code and intentional breach of the common law duty of good faith and fair dealing.

92.     Plaintiffs reincorporate and reallege each and every allegation in the preceding

paragraphs as if fully set forth herein.

        A.      Noncompliance With Texas Insurance Code: Unfair Settlement Practices.

93.     The conduct, acts, and/or omissions by Defendant constituted Unfair Settlement Practices

pursuant to TEX. INS. CODE.§541.060(a). All violations under this a1iicle are made actionable by

TEX.INS.CODE §541. 151.

94.     Defendant's unfair settlement practice, as described above, of misrepresenting to

Plaintiffs material facts relating to the coverage at issue, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(1 ).

95.     Defendant's unfair settlement practice, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the claim, even though Defendant's

liability under the Policy was reasonably clear, constitutes an unfair method of competition and

an unfair and deceptive act or practice in the business of insurance.               TEX.INS.CODE

§54 l .060(2)(A).



Plaintiffs' Original Petition                                                              Page 21
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 22 of 48




96.     Defendant's unfair settlement practice, as described above, of failing to promptly provide

Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to the facts or

applicable law, for its offer of a compromise settlement of the claim, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(3).

97.     Defendant's unfair settlement practice, as described above, of failing within a reasonable

time to affirm or deny coverage of the claim to Plaintiffs or to submit a reservation of rights to

Plaintiffs, constitutes an unfair method of competition and an unfair and deceptive act or practice

in the business of insurance. TEX.INS.CODE §541.060(4).

98.     Defendant's unfair settlement practice, as described above, of refusing to pay Plaintiffs'

Claim without conducting a reasonable investigation, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(7).

99.     Defendant's conduct described above compelled Plaintiffs to initiate a lawsuit to recover

amounts due under its policy by offering substantially less than the amount ultimately recovered.

Defendant refused to even offer more than its own grossly undervalued estimates despite actual

damages which were much greater. This continued failure compelled Plaintiffs to file suit.

TEX.INS.CODE §542.003(5).

        B.       Prompt Payment Of Claims Violations.

l 00.   The Claim is a claim under an insurance policy with Defendant of which Plaintiffs gave

Defendant notice. Defendant is liable for the Claim. Defendant violated the prompt payment of

claims provisions of TEX. INS. CODE§ 542.05 I, et seq. by:

        a) Failing to acknowledge receipt of the Claim, commence investigation of the Claim,
           and/or request from Plaintiffs all items, statements, and forms that Defendant



Plaintiffs' Original Petition                                                               Page 22
 Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 23 of 48




             reasonably believed would be required within the time constraints provided by TEX.
             INs. CODE §542.055. Specifically, Defendant failed to commence a proper
             investigation of the Claim and failed to request the documents and other forms it
             required to properly adjust Plaintiffs' Claim within a reasonable time and manner.
             Defendant delayed proper investigation of this Claim and continued to conduct
             inadequate analysis of the Claim.;

        b) Failing to notify Plaintiffs in writing of its acceptance or rejection of the Claim within
           the applicable time constraints provided by TEX. INS. CODE §542.056. Defendant
           failed to provide Plaintiffs with a proper explanation of their Claim decision.
           Defendant also failed to provide a proper explanation as to why additional time was
           needed for the investigation. Defendant failed to provide a proper explanation of their
           denial and instead relied on misrepresentations about the policy terms and covered
           losses as a basis for their claim decision. Defendant has refused to provide any
           evidence for their claim denial, specifically evidence for their claim that the damages
           at the Property were from a subsequent st01m.; and/or by

        c) Delaying payment of the Claim following Defendant's receipt of all items,
           statements, and fonns reasonably requested and required, longer than the amount of
           time provided by TEX. lNs. CODE §542.058. To date, Defendant has refused to pay the
           full amount owed under the Policy for the Claim. Defendant continues to delay full
           resolution of the Claim by refusing to properly adjust Plaintiffs' Claim.

101.    Defendant's violations of these prompt payment of claims proVIs10ns of the Texas

Insurance Code are made actionable by TEX.INS.CODE §542.060.

        C.      Breach Of The Duty Of Good Faith And Fair Dealing.

102.    Defendant Littleton-Eastern breached the common law duty of good faith and fair dealing

owed to Plaintiffs by denying or delaying payment on the Claim when Defendant knew or should

have known that its liability to Plaintiffs were reasonably clear.            Defendant's conduct

proximately caused Plaintiffs injuries and damages.

                                  XI.
        CAUSES OF ACTION AGAINST DEFENDANT LITTLETON-WESTERN

103.    Defendant Littleton-Western is liable to Plaintiffs for intentional violations of the Texas

Insurance Code and intentional breach of the common law duty of good faith and fair dealing.




Plaint{ffs' Original Petition                                                                Page 23
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 24 of 48




104.    Plaintiffs reincorporate and reallege each and every allegation m the preceding

paragraphs as if fully set forth herein.

        A.       Noncompliance "'ith Texas Insurance Code: Unfair Settlement Practices.

105.    The conduct, acts, and/or omissions by Defendant Littleton-Western constituted Unfair

Settlement Practices pursuant to TEX. INS. CODE.§541. 060(a). All violations under this article

are made actionable by TEX.INS.CODE §541.151.

106.    Defendant's unfair settlement practice, as described above, of misrepresenting to

Plaintiffs material facts relating to the coverage at issue, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(1).

107.    Defendant's unfair settlement practice, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the claim, even though Defendant's

liability under the Policy was reasonably clear, constitutes an unfair method of competition and

an unfair and deceptive act or practice in the business of insurance.              TEX.INS.CODE

§54 l .060(2)(A).

108.    Defendant's unfair settlement practice, as described above, of failing to promptly provide

Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to the facts or

applicable law, for its offer of a compromise settlement of the claim, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(3).

109.    Defendant's unfair settlement practice, as described above, of failing within a reasonable

time to affirm or deny coverage of the claim to Plaintiffs or to submit a reservation of rights to




Plaintiff' Original Petition                                                              Page 24
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 25 of 48




Plaintiffs, constitutes an unfair method of competition and an unfair and deceptive act or practice

in the business of insurance. TEX.INS.CODE §541.060(4).

110.    Defendant's unfair settlement practice, as described above, of refusing to pay Plaintiffs'

Claim without conducting a reasonable investigation, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(7).

111.    Defendant's conduct described above compelled Plaintiffs to initiate a lawsuit to recover

amounts due under its policy by offering substantially less than the amount ultimately recovered.

Defendant refused to even offer more than its own grossly undervalued estimates despite actual

damages which were much greater. This continued failure compelled Plaintiffs to file suit.

TEX.INS.CODE §542.003(5).

        B.      Prompt Payment Of Claims Violations.

112.    The Claim is a claim under an insurance policy with Defendant of which Plaintiffs gave

Defendant notice. Defendant is liable for the Claim. Defendant violated the prompt payment of

claims provisions of TEX. INS. CODE§ 542.051, et seq. by:

        a) Failing to acknowledge receipt of the Claim, commence investigation of the Claim,
           and/or request from Plaintiffs all items, statements, and forms that Defendant
           reasonably believed would be required within the time constraints provided by TEX.
           INS. CODE §542.055. Specifically, Defendant failed to commence a proper
           investigation of the Claim and failed to request the documents and other forms it
           required to properly adjust Plaintiffs' Claim within a reasonable time and manner.
           Defendant delayed proper investigation of this Claim and continued to conduct
           inadequate analysis of the Claim.;

        b) Failing to notify Plaintiffs in writing of its acceptance or rejection of the Claim within
           the applicable time constraints provided by TEX. INS. CODE §542.056. Defendant
           failed to provide Plaintiffs with a proper explanation of their Claim decision.
           Defendant also failed to provide a proper explanation as to why additional time was
           needed for the investigation. Defendant failed to provide a proper explanation of their
           denial and instead relied on misrepresentations about the policy tenns and covered
           losses as a basis for their claim decision. Defendant has refused to provide any



Plaintiffs' Original Petition                                                                Page 25
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 26 of 48




             evidence for their claim denial, specifically evidence for their claim that the damages
             at the Property were from a subsequent storm.; and/or by

        c) Delaying payment of the Claim following Defendant's receipt of all items,
           statements, and forms reasonably requested and required, longer than the amount of
           time provided by TEX. INS. CODE §542.058. To date, Defendant has refused to pay the
           full amount owed under the Policy for the Claim. Defendant continues to delay full
           resolution of the Claim by refusing to properly adjust Plaintiffs' Claim.

113.    Defendant's violations of these prompt payment of claims provisions of the Texas

Insurance Code are made actionable by TEX.INS.CODE §542.060.

        C.      Breach Of The Duty Of Good Faith And Fair Dealing.

114.    Defendant Littleton-Western breached the common law duty of good faith and fair

dealing owed to Plaintiffs by denying or delaying payment on the Claim when Defendant knew

or should have known that its liability to Plaintiffs were reasonably clear. Defendant's conduct

proximately caused Plaintiffs injuries and damages.


                                             XII.
                                          KNOWLEDGE

115.    Each of the Defendants' acts described above, together and singularly, was done

"knowingly" as that term is used in the Texas Insurance Code and was a producing cause of

Plaintiffs' damages described herein.

                                              XIII.
                                            DAMAGES

116.    Plaintiffs will show that all the aforementioned acts, taken together or singularly,

constitute the producing causes of the damages sustained by Plaintiffs.

117.    For breach of contract, Plaintiffs are entitled to regain the benefit of Plaintiffs' bargain,

which is the amount of Plaintiffs' claim, together with attorney fees.




Plaintiffs' Original Petition                                                                Page 26
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 27 of 48




118.    For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

Plaintiffs are entitled to actual damages, which include the loss of the benefits that should have

been paid pursuant to the Policy, court costs and attorney's fees. For knowing conduct of the

acts complained ot: Plaintiffs ask for three times Plaintiffs' actual damages. TEX.INS.CODE

§541.152.

119.    For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiffs are

entitled to the amount of Plaintiffs' claim, penalty interest per annum (calculated by adding five

(5) percent to the current interest rate as determined by the Board of Governors of the Federal

Reserve System) of the amount of Plaintiffs' claim as damages, together with attorney's fees.

TEX.INS.CODE §542.060.

120.    For breach of the common law duty of good faith and fair dealing, Plaintiffs are entitled

to compensatory damages, including all forms of loss resulting from the insurer's breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

owed, exemplary damages and damages for emotional distress.

121.    Defendants' acts and omissions, through their breach of contract, breach of the common

law duty of good faith and fair dealing, and violations of the Texas Insurance Code, caused

Plaintiffs to retain a Public Adjusting fim1 and relinquish a portion of any payment made on the

Claim for the services provided by the Public Adjusting firm. Therefore, Plaintiffs are entitled to

recover a sum for these direct and foreseeable consequential damages from Defendants'

wrongful acts and omissions.

122.    For the prosecution and collection of this claim, Plaintiffs have been compelled to engage

the services of the law firms whose names are subscribed to this pleading. Therefore, Plaintiffs

are entitled to recover a sum for the reasonable and necessary services of Plaintiffs' attorneys in




Plaintiffs' Original Petition                                                              Page 27
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 28 of 48




the preparation and trial of this action, including any appeals to the Court of Appeals and/or the

Supreme Court of Texas.

                                             XIV.
                                         JURY DEMAND

123.    Plaintiffs hereby request a jury trial and tenders the appropriate jury fee.

                                                 xv.
                                 REQUEST FOR DISCLOSURE

124.    Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs request that Defendants

disclose the information or material described in Rule 194.2.

                                                XVI.
                                             PRAYER
125.    WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that upon trial hereof,

Plaintiffs have and recover such sums as would reasonably and justly compensate Plaintiffs in

accordance with the rules of law and procedure, both as to actual damages, statutory penalties

and interest, treble damages under the Texas Insurance Code and all punitive and exemplary

damages as may be found. In addition, Plaintiffs request the award of attorney's fees for the trial

and any appeal of this case, for all costs of Court on their behalf expended, for pre-judgment and

post-judgment interest as allowed by law, and for any other and further relief, either at law or in

equity, to which Plaintiffs may show itself to be justly entitled.

                                               Respectfully submitted,

                                               GREEN & KLEIN

                                                By:    Isl Hunter M. Klein
                                                       HUNTER M. KLEIN
                                                       State Bar No.: 24082117
                                                       klein@greentriallaw.com
                                                       ROBERT D. GREEN
                                                       State Bar No.: 08368025
                                                       green@greentriallaw.com



Plaintiffs' Original Petition                                                              Page 28
  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 29 of 48




                                          440 Louisiana St., Suite 1900
                                          Houston, Texas 77002
                                          (713) 654-9222 - Telephone
                                          (713) 654-52155 - Fax




Plaintiffs' Original Petition                                               Page 29
                                                                                         I                  I
         Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 30 of 48
                                                                                             EMAILED COPY
Citation for Personal Service

                                       T H E S T A T E OF T E X A S

    NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. Ifyou or your attorney do not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days after you were served this citation, petition and request a default judgment may be taken
against you."

TO GREAT LAKES REINSURANCE (UK) SE, By Serving the Texas Department of Insurance, P.O. Box
149104, MC 112-2A, Austin, Texas 78714-9104, with further forwarding to Mr. Edward Smith, Mendes and
Mount, LLP, 7S0 Seventh Avenue, New York, New York 10019-6829, Defendant, Greeting:

    You are hereby commanded to appear by filing a written answer to the Plaintiffs Plaintiffs' Original Petition at
or before ten o'clock a.m. of the Monday next after the expiration of twenty days after the date of service of this
citation before the Honorable District Court 24th Judicial District ofDeWitt County, Texas, at the Courthouse of
said County, 307 N. Gonzales Street, Cuero, Texas.

   Said Plaintiffs' Petition and Request was filed in said court, by Mr. Hunter M. Klein, whose address is 440
Louisiana St., Suite 1900, Houston, Texas 77002 on this 14th day ofNovember, A.D., 2019, in this case, numbered
19-11-25,006, on the docket of said court, and styled,

RANDY SAENZ DBA TEXAS PHILLY STATION
MONSTER BURGER, AND TEXAS PHILLY STATION, INC.,
v.
GREAT LAKES INSURANCE SE, GREAT LAKES REINSURANCE
(UK) SE, THE LITTLETON GROUP-EASTERN DIVISION, INC., THE
LITTLETON GROUP-WESTERN DIVISION, INC., AUSTIN ROY
WRIGHT, AND PHILLIP RYAN CASEY

   The nature of Plaintiffs demand is fully shown by a true and correct copy of Plaintiffs Plaintiffs' Original
Petition, accompanying this citation and made a part hereof.

   The officer executing this writ shall promptly serve the same according to requirements oflaw, and the mandates
thereof, and make due return as the law directs.

  Issued and given under my hand and seal of said Court at Cuero, Texas, this the 21st day of November, A.O.,
2019.

CLERK OF THE COURT
TABETH GARDNER
DeWitt County District Clerk                                  TABETH GARDNER
307 N. Gonzales Street                                        DeWitt County District
                                                                              ,
                                                                                     Clerk
Cuero, Texas 77954
                                                              By&�;u)                              Deputy
       Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 31 of 48


FILE NO. 19-11-25,006                                         IN DISTRICT COURT
                                                              24TH JUDICIAL DISTRICT
                                                              OF DEWITT COUNTY, TEXAS

                               CITATION FOR PERSONAL SERVICE

                        RANDY SAENZ DBA TEXAS PHILLY STATION
                    MONSTER BURGER, AND TEXAS PHILLY STATION, INC.,
                                            v.
                 GREAT LAKES INSURANCE SE, GREAT LAKES REINSURANCE
                (UK) SE, THE LITTLETON GROUP-EASTERN DMSION, INC., THE
                  LITTLETON GROUP-WESTERN DIVISION, INC., AUSTIN ROY
                             WRIGHT, AND PHILLIP RYAN CASEY

Issued November 21, 2019
TABETH GARDNER
DeWitt County District Clerk

By�    ,Deputy
   �
    OFFICER'S RETURN BY MAILING

CAME TO HAND ON THE 21 ST DAY OF NOVEMBER.2019 AND EXECUTED BY MAILING CERTIFIED
MAIL RETURN RECEIPT A TRUE COPY OF CITATION TOGETHER WITH A COPY OF PLAINTIFFS'
ORIGINAL PETITION AT THE FOLLOWING ADDRESS.
NAME & ADDRESS                   DATE SIGNED                    BY WHOM

GREAT LAKES REINSURANCE (UK) SE, BY SERVING         11/aw19
THE TEXAS DEPARTMENT OF INSURANCE.
P .O. BOX 149104 MC 112-2A
AUSTIN TEXAS 78714-9104
WITH FURTHER FORWARDING TO
MR. EDWARD SMITH. MENDES AND MOUNT. LLP
750 SEVENTH AVENUE
NEW YORK NEW YORK 10019-6829

AS EVIDENCED BY THE SIGNED RETURN RECEIPT ATTACHED HERETO AND INCORPORATED IN
THE RETURN.

NOT EXECUTED AS TO ____                          FOR THE FOLLOWING REASON

TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY. FEE FOR SERVICE: $85.00

TABETH GARDNER
DeWitt County District Clerk

BY�4«. > . DEPUTY
                         Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 32 of 48




  ■ Complete items 1, 2, and 3.
  ■ Print your name and address on the reverse                   X
      so that we can return the card to you.
  ■   Attach this card to the back of the mailpiece,             B. Received by
      or on the front if space permits.                              5o"f-+
  1. Article �Addressed to:     , CO..                           D. Is delivery address different from item 1?
                                                                     If YES, enter delivery address below:
  GREAT LAKES REINSURANCE (UK) SE
  BY SERVING THE
  TEXAS DEPARTMENT OF INSURANCE
  P.O. BOX 149104, MC 112-2A
  AUSTIN. TEXAS 78714-9104


      I lllllll 111111111111111 111111111111111
                                                               3. Service Type                          □ Priority MailExpress®
                                                               □ Adult Signature                        □ Registered Mail™
                                                               □)ldult Signature Restricted Delivery    □ Registered Mail Restricted
                                                               M'"Certified Mail®                      O,allvery
        9590 9402 3290 7196 2051 89             D Certified Mail Restricted Delivery                 �eu  t rn Receip for
______________________,. D CoDecton Delvery                                                            Merchandise t
                                                □ Collect on Deliviery Restricted Delivery D Signature Confinnation ™
                                                D Insured Mail                                       D SignatureConfinnation
  2. �cle Numller (Transfer from service label)
 7 1 7 14 5 0 0 0 □ 1 3 4 7- □ 15 3 S --..---�g_e�-�.....
    Q                                           □
                                                    ed                    R       ict e d   iv e       R      ct      v
                                                        $5;..;.�.;.;.0)_·, _es_t_r _ _ _0e_r _ _ry__ __estri_ _ed_0e_1_i e,y
                                                                                                                         ___,
  PS Form 3811, July 2015 PSN 7530-02-000-9053                                                         Domestic Return Receipt
                 Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 33 of 48



               USPSTRAC              G#
                                                                                     First-Class Mail
                                                                                     Postage & Fees Paid
                                                                                     USPS
                                                                                     Pennit No. G-10


 9590 9402 3290 7196 2051 89
United States  • Sender: Please print your name, address, and ZIP+4® in this box•
Postal Service
                       1 ED
    at--r-r-�'-::.t=.--L
                                                    TA ETH GARD ER
                                    ciock�M
                                1
                            0                         i Co. District Clerk
                                                     307 N. Gonzales
                             2019                   Cuero, Texas n954
             TABETH ·V\
         Dist. Court. De
    By                                                EMAILED COPY
                                          Deputy
rii-jD iNvy. iy-xjL-^3,uuo                                    11^


                                                              24TH JUDICIAL DISTRICT
             Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 34 of 48
                                                              OF DEWITT COUNTY, TEXAS



                               CITATION FOR PERSONAL SERVICE


                           RANDY SAENZ DBA TEXAS PHILLY STATION
                       MONSTER BURGER, AND TEXAS PHILLY STATION, INC.,
                                               V.
                   GREAT LAKES INSURANCE SE, GREAT LAKES REINSURANCE
                  (UK) SE, THE LITTLETON GROUP-EASTERN DIVISION, INC., THE
                    LITTLETON GROUP-WESTERN DIVISION, INC., AUSTIN ROY
                               WRIGHT, AND PHILLIP RYAN CASEY


Issued November 21, 2019
TABETH GARDNER
DeWitt County District Clerk


Bv/i                                ,Deputy


                                OFFICERS RETURN BY MAILING

CAME TO HAND ON THE 21 ST DAY OF NOVEMBER. 2019 AND EXECUTED BY MAILING CERTIFIED
MAIL RETURN RECEIPT A TRUE COPY OF CITATION TOGETHER WITH A COPY OF PLAINTIFFS'
ORIGINAL PETITION AT THE FOLLOWING ADDRESS.
NAME & ADDRESS                           DATE SIGNED                          BY WHOM


PHILLIP RYAN CASEY                                                  U.TVujaepL-W
TEXAS DEPARTMENT OF INSURANCE
1250 S. CAPITAL OF TEXAS HWY. BLDG. 1. SUITE 550
AUSTIN. TEXAS 78746


AS EVIDENCED BY THE SIGNED RETURN RECEIPT ATTACHED HERETO AND INCORPORATED IN
THE RETURN.


NOT EXECUTED AS TO                                  FOR THE FOLLOWING REASON


TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY. FEE FOR SERVICE: $85,00


TABETH GARDNER
DeWitt County District Clerk


by mm,                         JDEPUTY
Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 35 of 48




             SENDER: COMPLETE THIS SECTION                               COMPLETE THIS SECTION ON DELIVERY

             & Complete items 1 , 2, and 3.
             El Print your name anci address on the reverse                                                                     Agent
                so that we can return the card to you.                                                                        Address
             o Attach this card to the back of the mailpiece,            B. Received by (Printed Name)               C. Dat/of
                or on the front if space permits.
             1. Article Addressed                                 Ob
                                                                                                                    I///--,
                                                                         D. is delivery address different from item 1? & Yes
                        •»-*
                                                                             if YES. enter delivery address below:              No

            PHILLIP RYAN CASEY
            TEXAS DEPARTMENT OF INSURANCE
            1250 S. CAPITAL OF TEXAS HWY, BLDG. 1, SUITE 550
            AUSTIN, TEXAS 78746



                                                                       3. Service Type                            Priority Mail Express®

                9590940232907196205226                                   Adult Signature
                                                                         Adult Signature Restricted Delivery
                                                                       iT Certified Mail®
                                                                                                                  Registered Mail™
                                                                                                                  Registered Mai! Restricted
                                                                                                                  Delivery
                   9590 9402 3290 7196 2052 26                           Certified Mail Restricted Delivery     CTReturn Receipt for
                                                                       D Collect on Delivery                      Merchandise
             2. Article Number (Transfer from service label)             Collect on Delivery Restricted Delivery U Signature Confirmation™
                                                                         Insured Mail                             Signature Confirmation
            7Q17        1450        Q0Q1       347D        1106        Ci Insured Mail Restricted Delivery        Restricted Delivery
                                                                         (over $500)
            PS Form 381 1 , July 2015 PSN 7530-02-000-9053                                                     Domestic Return Receipt
Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 36 of 48




                             USPS TRACKING#
                                                                                            First-Class Mail
                                                                                            Postage & Fees Paid



                 9590940232907196205226
                                                                                            USPS
                                                                                            Permit No. G-10



                 1500 <3405 35^0 71% 3052 2b

               United States             • Sender: Piease print your name, address, and ZIP+43 in this box0
               Postal Service


                     /O'.qt                       A          TABETH GARDNER
                                                  1(    DeWitt Co. District Clerk
                           . ..               :                307 N. Gonzales
                                                            Cuero, Texas 77954
                     tab:- i i
                       I          V.                     £MMJEaC.QRY.
                     ^1                ,tu.
              Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 37 of 48
                                                                                    EMAILED
                                                                                    EMAILED COPY
                                                                                            COPY
Citation for Personal Service


                                          THE STATE OF TEXAS


     NOTICE TO DEFENDANT : "You have been sued. You may employ an attorney. If you or your attorney do not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days after you were served this citation, petition and request a default judgment may be taken
against you."


TO AUSTIN ROY WRIGHT, 4791 Spreading Oak Dr., Bulverde, Texas 78163-2762, Defendant, Greeting:


     You are hereby commanded to appear by filing a written answer to the Plaintiffs Plaintiffs' Original Petition at
or before ten o'clock a.m. of the Monday next after the expiration of twenty days after the date of service of this     1
                                                                                                                        i
citation before the Honorable District Court 24th Judicial District of DeWitt County, Texas, at the Courthouse of
said County, 307 N. Gonzales Street, Cuero, Texas.


     Said Plaintiffs' Petition and Request was filed in said court, by Mr. Hunter M. Klein, whose address is 440
Louisiana St., Suite 1 900, Houston, Texas 77002 on this 14thday ofNovember, A.D., 2019, in this case, numbered
19-11-25,006, on the docket of said court, and styled,


RANDY SAENZ DBA TEXAS P HILLY STATION
MONSTER BURGER, AND TEXAS PHILLY STATION, INC.,
V.
GREAT LAKES INSURANCE SE, GREAT LAKES REINSURANCE
(UK) SE, THE LITTLETON GROUP-EASTERN DIVISION, INC., THE
LITTLETON GROUP-WESTERN DIVISION, INC., AUSTIN ROY
WRIGHT, AND PHILLIP RYAN CASEY


     The nature of Plaintiffs demand is fully shown by a true and correct copy of Plaintiffs Plaintiffs' Original
Petition, accompanying this citation and made a part hereof.


     The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due return as the law directs.


     Issued and given under my hand and seal of said Court at Cuero, Texas, this the 21st day of November, A.D.,
2019.


CLERK OF THE COURT
TABETH GARDNER
DeWitt County District Clerk                                   TABETH GARDNER
307 N. Gonzales Street                                         DeWitt County District Clerk
Cuero, Texas 77954

                                                               By,                                 Deputy



                                 1*!
                                 -    *
                                                     X ?
                                                     V
          Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 38 of 48

FILE NO. 19-11-25,006                                        IN DISTRICT COURT
                                                            24TH JUDICIAL DISTRICT
                                                             OF DEWITT COUNTY, TEXAS


                               CITATION FOR PERSONAL SERVICE


                           RANDY SAENZ DBA TEXAS PHILLY STATION
                    MONSTER BURGER, AND TEXAS PHILLY STATION, INC.,
                                              V.
                 GREAT LAKES INSURANCE SE, GREAT LAKES REINSURANCE
                (UK) SE, THE LITTLETON GROUP-EASTERN DIVISION, INC., THE
                  LITTLETON GROUP-WESTERN DIVISION, INC., AUSTIN ROY
                               WRIGHT, AND PHILLIP RYAN CASEY


Issued November 21,2019
TABETH GARDNER
DeWitt County District Clerk


By                                 ,Deputy


                                OFFICER'S RETURN BY MAILING


CAME TO HAND ON THE 2 1ST DAY OF NOVEMBER. 2019 AND EXECUTED BY MAILING CERTIFIED
MAIL RETURN RECEIPT A TRUE COPY OF CITATION TOGETHER WITH A COPY OF PLAINTIFFS'
ORIGINAL PETITION AT THE FOLLOWING ADDRESS.
NAME & ADDRESS                          DATE SIGNED                     BY WHOM


AUSTIN ROY WRIGHT                                                    fl.u
4791 SPREADING OAK PR.
BULVERDE. TEXAS 78163-2762


AS EVIDENCED BY THE SIGNED RETURN RECEIPT ATTACHED HERETO AND INCORPORATED IN
THE RETURN.


NOT EXECUTED AS TO                                 FOR THE FOLLOWING REASON


TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY. FEE FOR SERVICE: $85,00


TABETH GARDNER
DeWitt County District Clerk


BY                             DEPUTY
                             Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 39 of 48
I

    SENDER: COMPLETE THIS SECTION                                  COMPLETE THIS SECTION ON DELIVERY
                                                                              tw,                                                   J

        Complete items 1, 2, and 3.                                A. Sign,

        Print your name and address on the reverse
                                                                   X
        so that we can return the card to you.                                                                          (    Addressee
                                                                   B.         ived by (Printed Name)                s. Date of Delivery
        Attach this card to the back of the mailpiece,
        or on the front if space permits.
                                                                                    cwlid:
    1. Article Addressed to: 1^*95,001$                            D. Is delivery address different from item 17             Yes
                                                                        If YES, enter delivery address below:


          AUSTIN ROY WRIGHT
          4791 SPREADING OAK DR.

    t     BULVERDE, TEXAS 78163-2762


                                                                3. Service Type                                  Priority Mail Express®

        9590940232907196205219                                     Adult Signature
                                                                   Adtilt Signature Restricted Delivery
                                                                B^ertified Mail®
                                                                                                                 Registered Mail™
                                                                                                                 Registered Mail Restricted
                                                                                                                 Delivery
          9590 9402 3290 7196 2052 19                              Certified Mail Restricted Delivery         D^eturn Receipt for
                                                                   Collect on Delivery                          Merchandise

    2. Article Number (Transfer from service label)                Collect on Delivery Restricted Delivery      Signature Confirmation™
                                                                   Insured Mail                                 Signature Confirmation
    7D17       1450        0001        3470       1511             Insured Mail Restricted Delivery             Restricted Delivery
                                                                   (over $500)

    PS Form 381 1 , July 2015 PSN 7530-02-000-9053                                                           Domestic Return Receipt          >
                  Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 40 of 48

               USPS TRACKING #
                                                                                       First-Class Mail
                                                                                       Postage & Fees Paid



   9590940232907196205219
  1510 1402 3210 711b 2052 11
                                                                                       USPS
                                                                                       Permit No. G-10




United States P|| £:tt>ender: Please print your name, address, and ZIP+4® in this box*
PostalServiceof "
  at—J-G-L3€> )'clock^_LM
                                                      TABETH GARDNER
              NOV, 27                0              DeWitt Co. District Clerk
                                                       307 N. Gonzales
          TASSTH GnRu M Qlsrk                         CuerOj Terns, 77954
       Dist, Court, DeWitt Coynty, Texas
                                                     EMAILED COPY
  3y                                     —.Deputy




                           -i    /^p.
                    • »*        »*   W
                                                                                                                        :

              Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 41 of 48
                                                                                                EMAILED
                                                                                                EMAILED COPY
                                                                                                        COPY

Citation for Personal Service


                                        THE STATE OF TEXAS


     NOTICE TO DEFENDANT : "You have been sued, Y ou may employ an attorney. Ifyou or your attorney do not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days after you were served this citation, petition and request a default judgment may be taken
against you."


TO THE LITTLETON GROUP-EASTERN DIVISION, INC., By Serving Registered Agent, Daniel R.
Richards, at Richards Rodriguez & Skeith LLP, 816 Congress Ave., Suite 1200, Austin, Texas 78701,                       ?

Defendant, Greeting:


    You are hereby commanded to appear by filing a written answer to the Plaintiffs Plaintiffs' Original Petition at    t
or before ten o'clock a.m. of the Monday next after the expiration of twenty days after the date of service of this
citation before the Honorable District Court 24,b Judicial District of DeWitt County, Texas, at the Courthouse of
                                                                                                                        S
said County, 307 N. Gonzales Street, Cuero, Texas.
                                                                                                                        f

     Said Plaintiffs' Petition and Request was filed in said court, by Mr. Hunter M. Klein, whose address is 440
Louisiana St., Suite 1900, Houston, Texas 77002 on this 14thday ofNovember, A.D., 2019, in this case, numbered
19-11-25,006, on the docket of said court, and styled,


RANDY SAENZ DBA TEXAS PHILLY STATION
MONSTER BURGER, AND TEXAS PHILLY STATION, INC.,
V.
GREAT LAKES INSURANCE SE, GREAT LAKES REINSURANCE
(UK) SE, THE LITTLETON GROUP-EASTERN DIVISION, INC., THE
LITTLETON GROUP-WESTERN DIVISION, INC., AUSTIN ROY
WRIGHT, AND PHILLIP RYAN CASEY


     The nature of Plaintiffs demand is fully shown by a true and correct copy of Plaintiffs Plaintiffs' Original
Petition, accompanying this citation and made a part hereof.

     The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due return as the law directs.


     Issued and given under my hand and seal of said Court at Cuero, Texas, this the 21st day of November, A.D.,
2019.


CLERK OF THE COURT
TABETH GARDNER
DeWitt County District Clerk                    1 CqI'o,         TABETH GARDNER
307 N. Gonzales Street                                           DeWitt County District Clerk
Cuero, Texas 77954             #                           . %
                                                                 By                                Deputy



                                    Y/>*
                                        CCuU
                                           :f    c
          Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 42 of 48

FILE NO. 19-11-25,006                                          IN DISTRICT COURT
                                                               24TH JUDICIAL DISTRICT
                                                               OF DEWITT COUNTY, TEXAS


                                 CITATION FOR PERSONAL SERVICE


                           RANDY SAENZ DBA TEXAS PHILLY STATION
                     MONSTER BURGER, AND TEXAS PHILLY STATION, INC.,
                                                 V.
                   GREAT LAKES INSURANCE SE, GREAT LAKES REINSURANCE
                (UK) SE, THE LITTLETON GROUP-EASTERN DIVISION, INC., THE
                   LITTLETON GROUP-WESTERN DIVISION, INC., AUSTIN ROY
                                 WRIGHT, AND PHILLIP RYAN CASEY


Issued November 21, 2019
TABETH GARDNER
DeWitt County District Clerk .


By(Mesm                               , Deputy
              ~u
                                  OFFICER'S RETURN BY MAILING


CAME TO HAND ON THE 21 ST DAY OF NOVEMBER. 2019 AND EXECUTED BY MAILING CERTIFIED
MAIL RETURN RECEIPT A TRUE COPY OF CITATION TOGETHER WITH A COPY OF PLAINTIFFS'
ORIGINAL PETITION AT THE FOLLOWING ADDRESS.
NAME & ADDRESS                             DATE SIGNED                   BY WHOM


THE LITTLETON GROUP-EASTERN DIVISION. INC.
BY SERVING REGISTERED AGENT
DANIEL R. RICHARDS, AT RICHARDS RODRIGUEZ & S KEITH. LLP
816 CONGRESS AVE.. SUITE 1200
AUSTIN. TEXAS 78701


AS EVIDENCED BY THE SIGNED RETURN RECEIPT ATTACHED HERETO AND INCORPORATED IN
THE RETURN.


NOT EXECUTED AS TO                                    FOR THE FOLLOWING REASON


TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY. FEE FOR SERVICE: $85.00


TABETH GARDNER
DeWitt County District Clerk


B                                .DEPUTY
                          Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 43 of 48


 SENDER: COMPLETE THIS SECTION                      "&• 7
                                                                     COMPLETE THIS SECTION ON DELIVERY
                                                                                  W
                                               El
     Complete items 1, 2, and 3.                                     A. Signature

     Print your name and address on the reverse                                                                                Agent
                                                                     X
     so that we can return the card to you.                                                                                    Addressee
     Attach this card to the back of the mailpiece,                  B. Received by (Printed Name)                   C. Date of Delivery
     or on the front if space permits.
  1 . Article Addressed tor#     OCXp                       CJtC     D. is delivery address different from item 1 ?            Yes
                                                                         " YES, enter delivery address below:                  No
 THE LITTLETON GRQiJEL&ASTERN-DI VISION, INC.
 BY SERVING-REGISTERED AGENT
 DANIEL R. RICHARDS
 RICHARDS RODRIGUEZ & SKEITH LLP
 816 CONGRESS AVE., SUITE 1200
 AUSTIN. TEXAS 78701
                                                                   3. Service Type                                 priority Mail Express®

     9590940232907196205202                                          Adult Signature
                                                                     Adult Signature Restricted Delivery
                                                                   Suertified Mail®
                                                                                                                   Registered Mail™
                                                                                                                   Registered Mail Restricted
                                                                                                                   delivery
       9590 9402 3290 7196 2052 02                                   Certified Mail Restricted Delivery         Gmeturn Receipt for
                                                                     Collect on Delivery                          Merchandise
 2. Article Number (Transfer from service label)                     Collect on Delivery Restricted Delivery    D Signature Confirmation™ *
                                                                     Insured Mail                               E Signature Confirmation
                                                                                                                  Restricted Delivery
  7017       145D       0001        3470       1115                  Insured Mail Restricted Delivery
                                                                     (over $500)

: PS Form 3»81 1 , July 2015 PSN 7530-02-000-9053                                                              Domestic Return Receipt
                                                                                                                                            J
                      Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 44 of 48
                      'ffl-rrrytt
                    USPS TRACKING #
                       l     :;^C*.:y                                                      First-Class Mail
                                                                                           Postage & Fees Paid



        9590940232907196205202
                                                                                           USPS
                                                                                           Permit No. G-10



       ISRD 1102 3210                      2052 02

     United States               • Sender: Please print your name, address, and ZIP+4® in this box*
     Postal Service

                            F LED
                      day                                TABETH GARDNER
           at—                                         sWitt Co. District Clerk
                                    o'clock
                                                        307 N. Gonzales
                      NOV,        7 yii9               Cuero, Texas 77954

                   TABETH GArdWSR                                  FMAM FH r.npy
            Dist Court, DeWitt County Te>:
                                           as
          By__



a®           -j-
                Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 45 of 48
                                                                                       EMAILED COPY
Citation for Personal Service


                                         THE STATE OF TEXAS


     NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. Ifyou or your attorney do not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days after you were served this citation, petition and request a default judgment may be taken
against you."


TO THE LITTLETON GROUP-WESTERN DIVISION, INC., By Serving Registered Agent, Daniel R.
Richards, at Richards Rodriguez & Skeith LLP, 816 Congress Ave., Suite 1200, Austin, Texas 78701,
Defendant, Greeting:


     You are hereby commanded to appear by filing a written answer to the Plaintiffs Plaintiffs' Original Petition at
or before ten o'clock a.m. of the Monday next after the expiration of twenty days after the date of service of this
citation before the Honorable District Court 24th Judicial District of DeWitt County, Texas, at the Courthouse of
said County, 307 N. Gonzales Street, Cuero, Texas.


     Said Plaintiffs' Petition and Request was filed in said court, by Mr. Hunter M. Klein, whose address is 440
Louisiana St., Suite 1900, Houston, Texas 77002 on this 14,hday of November, A.D., 2019, in this case, numbered
19-11-25,006, on the docket of said court, and styled,


RANDY SAENZ DBA TEXAS PHILLY STATION
MONSTER BURGER, AND TEXAS PHILLY STATION, INC.,
V.
GREAT LAKES INSURANCE SE, GREAT LAKES REINSURANCE
(UK) SE, THE LITTLETON GROUP-EASTERN DIVISION, INC., THE
LITTLETON GROUP-WESTERN DIVISION, INC., AUSTIN ROY
WRIGHT, AND PHILLIP RYAN CASEY


     The nature of Plaintiffs demand is fully shown by a true and correct copy of Plaintiffs Plaintiffs' Original
Petition, accompanying this citation and made a part hereof.


     The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due return as the law directs.


     Issued and given under my hand and seal of said Court at Cuero, Texas, this the 21st day of November, A.D.,
2019.


CLERK OF THE COURT                                                                                                      1
TABETH GARDNER                                                                                                          i
                                              II
DeWitt County District Clerk                                    TABETH GARDNER
307 N. Gonzales Street                                          DeWitt County District Clerk
Cuero, Texas 77954
                                  >%s «
                                  J

                                  ~+ :
                                                      «
                                                                By                                 Deputy
                                  i'V* //?
                                                          •••
          Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 46 of 48

FILE NO. 19-11-25,006                                        IN DISTRICT COURT
                                                             24TH JUDICIAL DISTRICT
                                                             OF DEWITT COUNTY, TEXAS


                               CITATION FOR PERSONAL SERVICE


                           RANDY SAENZ DBA TEXAS PHILLY STATION
                    MONSTER BURGER, AND TEXAS PHILLY STATION, INC.,
                                               V.
                 GREAT LAKES INSURANCE SE, GREAT LAKES REINSURANCE
                (UK) SE, THE LITTLETON GROUP-EASTERN DIVISION, INC., THE
                  LITTLETON GROUP-WESTERN DIVISION, INC., AUSTIN ROY
                               WRIGHT, AND PHILLIP RYAN CASEY


Issued November 21, 2019
TABETII GARDNER
DeWitt County District Clerk


By*                                 ,Deputy

                                OFFICER'S RETURN BY MAILING


CAME TO HAND ON THE 2 1ST DAY OF NOVEMBER. 2019 AND EXECUTED BY MAILING CERTIFIED
MAIL RETURN RECEIPT A TRUE COPY OF CITATION TOGETHER WITH A COPY OF PLAINTIFFS'
ORIGINAL PETITION AT THE FOLLOWING ADDRESS.
NAME & ADDRESS                           DATE SIGNED                    BY WHOM


THE LITTLETON GROUP- WESTERN DIVISION. INC.
BY SERVING REGISTERED AGENT
DANIEL R. RICHARDS. AT RICHARDS RODRIGUEZ & SKEITH, LLP
816 CONGRESS AVE.. SUITE 1200
AUSTIN. TEXAS 78701


AS EVIDENCED BY THE SIGNED RETURN RECEIPT ATTACHED HERETO AND INCORPORATED IN
THE RETURN.


NOT EXECUTED AS TO                                  FOR THE FOLLOWING REASON


TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY. FEE FOR SERVICE: $85.00


TABETH GARDNER
DeWitt County District Clerk


BY                             .DEPUTY
                          Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 47 of 48

                                                      us
 SENDER: COMPLETE THIS SECTION                                    COMPLETE THIS SECTION ON DELIVERY
    . -j:
                 n                                                                                                                          1
    Complete items 1, 2 , and 3.                                  A. Signature

    Print your name and address on the reverse                                                                             Agent
                                                                  X                                                        Addressee
    so that we can return the card to you.
                                                                  B. Received by (Printed Name)                   C. Date of Delivery
    Attach this card to the back of the mai [piece,
    or on the front if space permits.
  1, Article Addressed to^oJ^O^Cp                         Cms     D. Is delivery address different from item 1?            Yes                  m

                                                                              enter delivery address below:                No

   BY SERVING REGISTERED AGENT
   DANIEL R. RICHARDS
   RICHARDS RODRIGUEZ & SKEITH LLP
   816 CONGRESS AVE., SUITE 1200
   AUSTIN, TEXAS 78701
                                                                3. Service Type                                Priority Mail Express®


    9590940232907196205196                                        Adult Sianatur^
                                                                  Adult Signatureftestricted Delivery
                                                                {/Certified Mail®
                                                                                                               Registered Mail™
                                                                                                               Registered Mail Restricted
                                                                                                               Delivery
                                                                                                                                       1
       9590 9402 3290 7196 2051 96                                Certified Mail Restricted Delivery         CJTieturn Receipt for
                                                                  Collect on Delivery                          Merchandise
                                                                  Collect on Delivery Restricted Delivery      Signature Confirmation™
 2. Article Number (Transfer from service label)
                                                                  Insured Mai k                        -       Signature Confirmation
                                                                  Insured Mai (Restricted Delivery             Restricted Delivery
  7017       1450       0001        3470           1526           (over $500)

: PS Form 381 1 , July 2015 PSN 7530-02-000-9053                                                            Domestic Return Receipt
                     Case 6:20-cv-00029 Document 1-1 Filed on 05/05/20 in TXSD Page 48 of 48

                              'MM. '*%   'WM.



                                                                                                                       First-Class Mail
                                                                                                                       Postage & Fees Paid



       9590940232907196205196
      1S1D T402 32^0 71% 2051 lb
                                                                                                                       USPS
                                                                                                                       Permit No. G-10




    United States                   • Sender: Please print your name, address, and ZIP+4® in this box*
    Postal Service
i
»
                         FIl.ED                               TABETH GARDNER
                        Of.
        at              o                            DeWitt Co. District Clerk
                                         o'clod'C^           307 N. Gonzales
i                                                           Cuero, Texas 77954
J                  NO                      *019
                TABETH GAT       > y j'jjj                        EMAILED COPY
            Dist. Court, DeWit Cotrr^ leras
       By
                                                     i i i ji 5 t j i s '4 " i •> nl 1 \ ii ? \ i > i 1 > i\ i 1 i I s 1 1 1 sh! 1
»                                                                                                                                            :
